Citation Nr: 1142661	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  02-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for vitreous hemorrhage of the right eye, claimed to result from treatment received at a Department of Veterans Affairs (VA) medical facility in March 2006.  


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968 and had service in the Reserves from October 1984 to April 1988.


This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama, Regional Office (RO) dated in March 2002 denying the Veteran's claim for TDIU and in June 2007 denying entitlement to compensation under 38 U.S.C.A. § 1151 for vitreous hemorrhage of the right eye.  

The issue regarding TDIU was remanded by the Board in March 2005 for additional development.  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for vitreous hemorrhage of the right eye was also remanded by the Board in January 2009 for additional development.  

The Board also notes that the Veteran filed additional claims during the course of this appeal, including entitlement to service connection for hypertension, posttraumatic stress disorder and a left shoulder disability.  These claims were denied by the Board in March 2005 and January 2009 decisions.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Vitreous hemorrhage of the right eye was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination; nor was it the result of an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for vitreous hemorrhage of the right eye have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.358, 3.361 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the appellant of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a pre-adjudication VCAA letter in September 2006 regarding his claim for compensation under 38 U.S.C.A. § 1151.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the AOJ.  

This VCAA letter did not include the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the Veteran was not provided with this notice,  such error was harmless given that benefits are not being awarded under 38 U.S.C.A. § 1151, therefore, no rating or effective date will be assigned with respect to this claimed condition.  As such, there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, private medical records, Social Security Administration (SSA) records and VA medical records.  

The Board notes that, as described in the remand section below, the administrative decision from SSA has not been obtained.  However, the Veteran has not indicated, and the record does not otherwise show, that his eye disability was the basis of his SSA disability claim.  Therefore, it is not necessary to remand this issue to obtain further SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there must be a specific reason to believe records may give rise to pertinent information to conclude that they are relevant).  Additionally, the Veteran has not identified any additional, outstanding records necessary to decide his pending appeal for compensation under 38 U.S.C.A. § 1151 for his eye disability.  

Pursuant to the January 2009 Board remand, the RO attempted to obtain records of a potential lawsuit that the Veteran referred to in the VA treatment records.  In an April 2009 email from the Office of Regional Counsel, a staff attorney provided that, after an exhaustive search, there was no evidence of filing of a suit under the Federal Tort Claims Act by the Veteran.  Additionally, the office was unaware of a civil action filed by the Veteran.  The Board finds that the RO complied with its January 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  


The Veteran was also afforded a VA medical examination in December 2006 regarding his eye complaints.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As further addressed in this decision, the Board finds that the December 2006 VA opinion obtained in this case was sufficient as it was predicated on a full reading of the VA medical records, considers all of the pertinent evidence of record including the statements of the Veteran, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Governing Law and Regulations

The Veteran asserts that he is entitled to benefits under 38 U.S.C.A. § 1151 for vitreous hemorrhage of the right eye as a result of surgical treatment received at a VA medical facility in March 2006.  

Under VA laws and regulations, when a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011).  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  As the Veteran filed his claim in 2006, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.  

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


Evidence and Analysis

Private medical records in September and October 2003 show that the Veteran had complaints of floaters in his right eye for two months.  The right fundus examination revealed a residual vitreous hemorrhage, mainly inferiorly.  The optic disc appeared healthy and the macula appeared flat and dry.  There was no evidence of tear or detachment of the retina.  In June 2004, the Veteran had complaints of floaters in his right eye and, among other conditions, he was diagnosed with vitreous hemorrhage in the right eye.  July 2005 treatment records show that the Veteran complained of sight difficulties and he was diagnosed, among other things, with vitreous hemorrhage in the right eye.  

In January and February 2006 VA ophthalmology consults, the Veteran reported that he began having floaters in the right eye two years prior.  He was diagnosed with vitreous hemorrhage without retinal detachment.  It was also noted in the VA treatment records that the Veteran was on Coumadin for treatment of a deep vein thrombosis.  

On March 2, 2006, the Veteran signed Consent for Treatment/Procedure for a vitrectomy of the right eye, possible lensectomy with implants and possible laser of the right eye.  The consent form included the possible known risks including, but not limited to, retinal detachment, development of glaucoma, bleeding and/or infection inside or outside of the eye, red or painful eye, loss of depth perception, vision problems and the need for additional treatment and/or surgery.  

In a March 23, 2006 operative report, the pre and post operative diagnosis was vitreous hemorrhage, right eye and cataract, right eye.  The procedure performed was pars plano vitrectomy, pars plano lensectomy, indirect ophthalmic laser, endolaser, air fluid exchange.  After the procedure, the Veteran was in good condition and tolerated the procedure well.  In a March 23, 2006 post-op note, it was noted that there were no complications.  

In a March 23, 2006 discharge summary, it was noted that on postoperative day one, the Veteran was doing well, with no evidence of vitreous hemorrhage and approximately 60% air-filled bubble with no evidence of retinal detachment or other eye trouble.  He was discharged after being seen in the eye clinic for follow-up in one week or sooner should there be any pain, decreased vision, or increased redness of the operative eye.  He was instructed to face down positioning and no straining, bending or lifting.  

On March 27, 2006, the Veteran informed VA that he would be going to a private eye clinic for treatment.  

March 27, 2006, private medical records show that the Veteran had a lens implant and had complaints in his right eye of pain, matter and blood covering the eye.  The impression was hyphema, aphakia and vitreous hemorrhage.  He was prescribed medication and advised to discontinue Coumadin.  

A March 29, 2006 letter from Warren Thompson, M.D., provided that the Veteran had a vitreous hemorrhage in the right eye that was spontaneous with no history of diabetes.  He was taken to the operating room at the VA and had a vitrectomy with lens removal and air bubble placement.  He had some subsequent bleeding following the surgery and had a vitreous hemorrhage with a small hyphema.  The interocular pressures in the eye were normal and he remained attached with an ultrasound.  The physician recommended that the blood be allowed to clear to allow better visualization of the posterior pole.  The Veteran was described as upset and the physician predicted an excellent outcome.  

In a March 31, 2006 letter from Dr. Thompson, the Veteran was referred to another physician.  It was noted that the VA surgery did not go smoothly and the Veteran was left aphakic with a vitreous hemorrhage.  He presented to the emergency room on March 25, 2006 with decreased vision.  The Veteran had a dense vitreous hemorrhage with a slightly low intraocular pressure.  There was no view of the posterior pole.  There was a gas bubble in the vitreous cavity.  The physician noted that the Veteran was instructed to stay in a face down position, which suggested that there was a retinal pathology that was treated at the time of his cataract surgery.   

In an April 2006 VA treatment note, the Veteran reported that he could not see out of his right eye and that the surgery wasn't done correctly.  He stated that a private physician advised that an additional surgery may restore some vision in his right eye.  

In an April 2006 private treatment note, the Veteran states that his right eye was a lot better and he had complaints of blurry and distorted vision.  On April 10, 2006 the Veteran underwent an EMP removal and lens implant.  There were no complaints of significant symptoms or problems.  In July 2006, the Veteran was off Coumadin and the hemorrhage had resolved and his vision returned to normal.  The physician stated that he was optimistic that the Veteran would not re-bleed because he was off Coumadin.  

In a May 2006 VA psychiatry assessment, the Veteran was angry and reported that the VA had "botched" his eye surgery.  

In a December 2006 VA Compensation and Pension Examination, a VA optometrist reviewed the claims file, considered the Veteran's complaints and examined the Veteran.  The optometrist also examined the medical records, including the surgical notations.  The optometrist found that the Veteran had a vitreous hemorrhage in his right eye that was not resolving from 2004.  He found that there was no indication of improper surgery by the VA staff in the removal of the blood from the vitreous in the right eye.  There was no evidence of follow-up appointments and it appeared that the Veteran sought private treatment when he had a complication.  The private medical records noted that the Veteran was bleeding at the incision site.  The optometrist noted that Coumadin causes one to bleed readily and if not maintained at the proper level after surgery, you can expect a bleed.  The optometrist explained that with superior care or marginal care, you can expect a post-operational bleed if the Coumadin is not at the proper level.  

When addressing the Veteran's assertion that Vioxx was the cause of his eye problems, the examiner found that the cause of the vitreous hemorrhage and the resulting problems was and still is the use of Coumadin.  The use of Vioxx, vitamin E, leafy green vegetables, aspirin, etc. may have had an additive effect to the Coumadin.  The optometrist concluded that the cause of his bleeding was the Coumadin.  Further, the Veteran had had a venous thrombosis which was not caused by or the result of service and was treated with Coumadin.  The optometrist noted that vision had been restored to 20/25 in the right eye.  The only problem he had in the right eye was loss of temporal visual field since he had extensive and aggressive laser treatment in the nasal retina.  It was the optometrist's opinion that the Veteran's contentions are without merit.  

In an August 2010 VA General Medical Examination, the Veteran had decreased visual acuity in his right eye as well as pain and photophobia.  There was swelling with status post surgical scarring.  An eye examination revealed right eye visual acuity of 20/70 and mild sclera injection with redness in the right eye.  

Here, while the evidence shows that the Veteran has current visual acuity impairment, loss of the temporal visual field, pain, post surgical bleed and scarring, there is no evidence that it was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or that this condition is the result of an event not reasonably foreseeable in VA's furnishing his medical treatment.  

Specifically, the VA optometrist provided that there was no negligence in the Veteran's case regarding the eye surgery performed by VA.  The optometrist concluded that there was no surgical error in March 2006.  Further, the subsequent recurrent bleed was due to Coumadin, not surgeon error.  The examiner also noted that there was not a lack of proper skill, as with either superior or marginal care, a bleed is expected when Coumadin is not at the proper level.  The Board notes that the VA examiner reached this opinion based upon examination of the Veteran, and a review of his claims file.  The opinion was descriptive of the Veteran's condition and provided sufficient detail.  The examiner also provided sufficient explanation of his conclusions and reasons for his opinion.  As such, the Board finds that the VA opinion is adequate and probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Therefore, as the optometrist found that the surgery and resulting complications was not in error, Board finds that the evidence does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

Further, although the Veteran sought private care after the VA surgery, there is no indication from the private physician that there was fault by VA.  Although the Veteran stated in his appeal that the private medical records create reasonable doubt, that is not the case.  Rather, the private evidence of record did not provide an opinion regarding any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA.  

There is also no persuasive evidence indicating that VA provided the care without the Veteran's informed consent.  The consent form in this case was signed by the Veteran on March 2, 2006.  This form specifically noted the surgery to be performed and the potential risks of the surgery.  This form is sufficient to establish informed consent.  As these risks were specifically included in the informed consent document, vision problems and post-operative bleed are the type of risks that a reasonable health care provider would have disclosed and there was no evidence suggesting that there was a lack of informed consent in this case. 

Finally, the evidence does not show that impaired vision or recurrent hemorrhage was proximately caused by an event not reasonably foreseeable.  The VA examiner noted that this condition was a recognized complication of a surgery when a patient is on Coumadin.  The consent form also specifically included these complications and noted that the complications were described and understood by the Veteran.  As such, the Board finds that this complication would have been foreseen by a reasonable health care provider.  

The Board acknowledges the Veteran's statements that the surgery was "botched" by VA and resulted in an additional disability.  However, the lay statements alone are not sufficient to prove that his current vision impairment or recurrent bleed after the surgery was the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault nor are they sufficient to prove that any additional disability was caused by an event that was not reasonably foreseeable.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  The Board acknowledges that the Veteran is competent in certain situations to provide a diagnosis of a simple condition; however, the Veteran is not competent to provide evidence as to more complex medical questions such as negligence or foreseeability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Board places greater probative value on the VA examiner's opinion regarding negligence and what events are not reasonably foreseeable, than the Veteran's lay statements.  Id.

Based on the foregoing, the Board finds that the competent evidence of record does not show that the current vision impairment or post-operative bleed was the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or that any additional disability was caused by an event that was not reasonably foreseeable.  Accordingly, compensation benefits under the provisions of 38 U.S.C.A. § 1151 for vitreous hemorrhage of the right eye is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent evidence of record that visual impairment or vitreous hemorrhage of the right eye was the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or that any additional disability was the result of an event not reasonably foreseeable in VA's furnishing his medical treatment, the benefit-of-the-doubt rule does not apply and the Veteran's claim for compensation under 38 U.S.C.A. § 1151 must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for vitreous hemorrhage of the right eye is denied.


REMAND

In the March 2005 remand, the Board requested that the RO obtain the SSA administrative decision awarding the Veteran SSA benefits.  In January 2011, SSA responded that the records that were requested do not exist and further efforts to obtain them will be futile because the records were destroyed.  Pursuant to VA's duty to assist, if efforts to obtain Federal records conclude that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, and that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  

In this case, after the January 2011 response from SSA, there is no indication in the claims file that the Veteran was notified that the administrative decision was unable to be obtained in accordance with 38 C.F.R. § 3.159(e).  

Additionally, in a March 30, 2010 statement received by VA in April 2010, the Veteran provided that in regards to his TDIU claim, there were medical records available from Dothan VA OPC from 2008 to 2009.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, including medical and other records from VA medical facilities.  38 C.F.R. § 3.159(c)(2).  As such, the RO should obtain these records.  


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be notified that the SSA administrative decision could not be obtained pursuant to 38 C.F.R. § 3.159(e).  

2. Associate with the claims file relevant VA medical treatment records pertaining to the Veteran dated from 2008 to the present from the Dothan VA Medical Center All efforts to obtain these records should be fully documented.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e). 

3. The RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


